Cooley, J.
These are cross-suits for divorce. The cause assigned in each, bill is adultery. ¥e think-the husband has wholly failed to make out a case, but that the allegations' of the wife are established.
It is suggested, however, that the wife’s complaint should not be listened to with favor, because she was not prompt in making it, and did not file her bill until after he had commenced suit. We-domot agree in this Delay in complaining of family difficulties is to be encouraged rather than punished, in the hope that a better state of things may be established by the voluntary action of the parties. No forgiveness of the offense is pretended in this case, and the parties have been living apart since it was committed. A decree of divorce in the wife’s favor will be entered, and she will have judgment for costs of both cases in this Court,, with a solicitor’s fee of $50 in each.
The other Justices concurred.